DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II, Figs. 3A-3B, Claims 1-7 and 13-18 in the reply filed on 04/27/2022 is acknowledged.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “39” has been used to designate both the clamp plate and the head on Fig. 3B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 appears to be incorrectly amended to read that “no wear ring is included” when independent claim 1 states a wear ring is included in the assembly. For purposes of examination, it is interpreted that a wear ring is included in claim 3. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Belotserkovskiy (US 2014/0110514).
Regarding claim 1, Belotserkovskiy discloses a mantle clamp configuration for a rock crusher (Abstract, Fig. 1a), the configuration comprising
a mantle clamp assembly (Fig. 1a) comprising:
a clamp plate (32) with a plurality of holes (34); and
a plurality of clamp bolts (36) that are inserted through the plurality of holes (Fig. 1a-1b);
an inner nut (20) coupled with a head (16, 24) of a rock crusher (Abstract, Fig. 1a). First embodiment (Fig. 1a-1b) does not expressly disclose a wear ring slidably coupled over the inner nut and secured to the head using the clamp plate.
Third embodiment (Fig. 3a-3b) teaches a wear ring (260, Fig. 3a) slidably coupled over the inner nut (Paragraph 0050) and secured to the head using the clamp plate (Paragraph 0056; Fig. 3b has a non-illustrated head cap that can be seen in Fig. 1a-1b) in order to transfer torque when tightening the inner nut (Paragraph 0057).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mantle clamp configuration of the first embodiment of Belotserkovskiy with the wear ring of the third embodiment of Belotserkovskiy in order to transfer torque when tightening the inner nut.
Regarding claim 2, Belotserkovskiy discloses a feed plate (48) coupled to a top face of the clamp plate (32, Fig. 1a-1b).
Regarding claim 3, Belotserkovskiy discloses a wear ring (260) is included (Fig. 3a).
Regarding claim 4, Belotserkovskiy discloses a mantle clamp configuration for a rock crusher (Abstract, Fig. 1a), the configuration comprising
an inner nut (20) installed above a mantle (12, Fig. 1a), the inner nut comprising a plurality of holes (38) for accepting a plurality of clamp bolts (36); and
a clamp plate assembly (Fig. 1a-1b) comprising
a clamp plate (32) comprising a plurality of holes (34) therethrough; and
a plurality of clamp bolts (36). First embodiment (Fig. 1a-1b) does not expressly disclose a wear ring slidably coupled over the inner nut.
Third embodiment (Fig. 3a-3b) teaches a wear ring (260) slidably coupled over the inner nut (Paragraph 0050, Fig. 3a-3b) in order to transfer torque when tightening the inner nut (Paragraph 0057).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mantle clamp configuration of the first embodiment of Belotserkovskiy with the wear ring of the third embodiment of Belotserkovskiy in order to transfer torque when tightening the inner nut.
Regarding claim 5, Belotserkovskiy discloses the clamp plate (32) is coupled to a first end of the inner nut (20) and a second end of the inner nut is coupled to the mantle (12, Fig.1b and 3b).
Regarding claim 6, Belotserkovskiy discloses a feed plate (48) coupled to the clamp plate (32, Fig. 1a-1b).
Regarding claim 7, Belotserkovskiy discloses the configuration comprises no burn plate (a burn plate is not disclosed in Belotserkovskiy).
Regarding claim 13, Belotserkovskiy discloses a mantle clamp configuration for a rock crusher (Abstract, Fig. 1a), the configuration comprising
a feed plate (48) coupled over a clamp plate (32, Fig. 1a-1b);
an inner nut (20) threadedly coupled (22, 24) with a mantle (Fig. 1b);
a wear plate (260) slidably coupled over the inner nut (Paragraph 0050), the wear plate held in position by the clamp plate (Paragraph 0056; Fig. 3b has a non-illustrated head cap that can be seen in Fig. 1a-1b); and
a plurality of clamp bolts (36) coupling the clamp plate (32) to a plurality of clamp bolt openings (38) in the inner nut (20, Fig. 1a-1b). First embodiment (Fig. 1a-1b) does not expressly disclose a wear plate slidably coupled over the inner nut, the wear plate held in position by the clamp plate.
Third embodiment (Fig. 3a-3b) teaches a wear plate (260) slidably coupled over the inner nut (Paragraph 0050), the wear plate held in position by the clamp plate (Paragraph 0056, Fig. 3b has a non-illustrated head cap that can be seen in Fig. 1a-1b providing for the clamp plate to be placed over the wear ring) in order to transfer torque when tightening the inner nut (Paragraph 0057).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mantle clamp configuration of the first embodiment of Belotserkovskiy with the wear ring of the third embodiment of Belotserkovskiy in order to transfer torque when tightening the inner nut.
Regarding claim 14, Belotserkovskiy discloses the configuration comprises no burn plate (a burn plate is not disclosed in Belotserkovskiy).
Regarding claim 15, Belotserkovskiy discloses a feed plate (48) coupled to a top face of the clamp plate (32, Fig. 1a-1b).
Regarding claim 16, Belotserkovskiy discloses the inner nut (20) is semi-permanently installed and remains in place during a rebuild operation of a rock crusher (Paragraph 0050, sliding is enabled between the surface of the inner nut and the mantle which therefore causes the inner nut to stay connected to the threaded head when the other components are disassembled and later reassembled).
Regarding claim 17, Belotserkovskiy discloses the wear plate (260) does not include threads (Fig. 3a).
Regarding claim 18, Belotserkovskiy discloses the plurality of clamp bolts (36) are configured to, when tightened, lock the mantle into place (Paragraph 0041).

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M Griffin whose telephone number is (571)272-4912. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.M.G./Examiner, Art Unit 3678                                                                                                                                                                                                        
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678